DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a method, a vehicle authentication system, and a non-transitory computer-readable storage medium in a vehicle control system comprising a door access panel (DAP) controller and a body control module (BCM), comprising a processor configured to receive a first input indicative of a user selection identifier; sending a pin index associate with the user identifier; receiving a responsive to sending the PIN index, a salt value and a nonce associated with PIN index; generating a firs hash result by hashing a user PIN using the salt value and nonce and sending the first hash result to the BCM; determining that the first hash result matches a second hash result generated by the BCM based at least in part on a copy of the user PIN stored at the BCM; and authenticating the user based on the first hash result. The closest prior arts, Gordon et al. (Pub # US 2020/0254974 A1), Bagley (Pub # US 22015/0349960 A1), and Hirase (Pub # US 2015/0186661 A1).  Gordon et al. disclose systems and methods providing vehicle access using identified biometric data includes storing a first biometric input for a user in a database; receiving a ride reservation from the user, the ride reservation having at least a pickup location; activating a biometric input device associated with a vehicle when the vehicle arrives at the pickup location to obtain a second biometric input for the user; authenticating the user by comparing the first biometric input with the second biometric input; and granting access to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687